COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Michael Gene Walker

Appellate case number:    01-21-00159-CR

Trial court case number: 1497633

Trial court:              177th District Court of Harris County

       On March 29, 2021, Relator, Michael Gene Walker, filed a “pre-trial writ of habeas
corpus to set aside the indictment for failure to afford constitutional right to speedy trial.” On
April 15, 2021, attorneys John T. Floyd and Chris Choate filed a motion to dismiss the
application for writ of habeas corpus without prejudice, asserting they represent Relator, that
Relator filed the writ inadvertently, and that Relator “has consulted with [c]ounsel, and fully
understands the rights and remedies available to him.” Further, “[c]ounsel spoke with Relator in
person on April 14, 2020 and received Relator’s permission to appear in this case and to file this
[m]otion on his behalf.”
       While the motion to dismiss is signed by Relator’s counsel of record, Relator has not
signed the motion. See TEX. R. APP. P. 42.2(a) (providing “appellant and his or her attorney
must sign” voluntary motion to dismiss in criminal case). Accordingly, Relator’s motion to
dismiss is denied.
       The Court will consider any future motion filed in compliance with Texas Rule of
Appellate Procedure 42.2(a).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: April 22, 2021